Case: 2:17-cv-01070-EAS-EPD Doc #: 15 Filed: 03/31/21 Page: 1 of 1 PAGEID #: 117




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


STEPHAN TODD SMITH,
                                              Case No. 2:17-cv-1070
       Plaintiff,                             JUDGE EDMUND A. SARGUS, JR.
                                              Magistrate Judge Elizabeth Preston Deavers

       v.

E.I. DUPONT DE NEMOURS
& COMPANY,

       Defendant.

                                              ORDER

       This case is part of a global settlement of the remaining cases that make up In Re: E. I.

Du Pont De Nemours And Company C-8 Personal Injury Litigation, 2:13-md-2433. The Court,

therefore, DIRECTS the Clerk to ADMINISTRATIVELY CLOSE this case. If for some

reason this case does not settle with the group, the parties shall inform the Court and it will be

restored forthwith to this Court’s active docket.


       IT IS SO ORDERED.


3/31/2021                                     s/Edmund A. Sargus, Jr.
DATE                                          EDMUND A. SARGUS, JR.
                                              UNITED STATES DISTRICT JUDGE
